UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7604


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FRED BLOUNT, III,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:95-cr-00138-MSD-1)


Submitted:   March 9, 2015                    Decided:   March 17, 2015

                       Amended:   March 17, 2015


Before WILKINSON and      DUNCAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fred Blount, III, Appellant Pro Se. William David Muhr,
Assistant United States  Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Fred     Blount,   III,   appeals    the   district   court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.     United States v. Blount, No. 2:95-cr-00138-MSD-

1 (E.D. Va. Sept. 26, 2014).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                 AFFIRMED




                                    2